Case 1-19-42769-nhl Doc 40-1 Filed 06/26/19 Entered 06/26/19 12:52:50

 

VIRGINIA:

IN THE UNITED STATES BANKRUPTCY COURT FOR THE EASTERN
DISTRICT OF NEW YORK

In re:
VIRGINIA TRUE CORPORATION,

Debtor
Chapter 11
Case No. CL19-42769

‘ommee ee! Smee ee” e e e

AFFIDAVIT OF ROBERT C. SMITH

I, ROBERT C. SMITH, having been duly sworn, hereby state as follows based on my
personal knowledge:

1. | am over the age of 18 years old and a resident of Richmond, Virginia.

2. Among other disciplines and professional designations, I am a practicing lawyer. I
became a member of the Virginia Bar in 1985.

3. In addition to practicing law, I have been engaged in venture capital, real estate
development and sales, investment banking, finance and wealth management activities
for most of my career.

4. I have owned companies that have developed residential subdivisions, built residential
homes, owned shopping centers and office buildings and have gotten multi-use land

development projects zoned as a principal and as a zoning lawyer.

tn

. I have taught history and economics at the University of Richmond. A copy of my

curriculum vitae is attached as Exhibit A.

ON

- My family has lived in Tidewater, Virginia since shortly after Jamestown. I grew up in
Richmond County, Virginia and have retained interests in a family business
concentrated in the lumber and timber industries for all of my adult life. This business

has long been the largest private employer in Richmond County.

]
Case 1-19-42769-nhl Doc 40-1 Filed 06/26/19 Entered 06/26/19 12:52:50

7. In 2009, I was asked to be the zoning attorney for Rappahannock Cliffs, a 250 acre

residential project in Richmond County on the Rappahannock River along “Fones

Cliffs,” a pristine area, nationally known for its beauty and environmental sensitivity.

8. After a 3 year zoning battle that grabbed national attention, the project was successfully

zoned, permitted, bonded and was ready for development.

9. In 2014, my firm was engaged by Diatomite Corporation of America to rezone an

10.

LL.

12.

13.

14.

approximate 1,000 acre parcel adjacent to Rappahannock Cliffs, also along Fones Cliffs,
to 200 single family residential units.

Being very familiar with the area, the political environment, the economics of the
County and the culture of the area, I recognized an opportunity to get the property zoned
to a much higher use than I was contracted for, but also one that the citizens and local
government leaders would embrace.

Richmond County is in an area known as the Northern Neck of Virginia, rural in
character, but one of the most historically celebrated areas in the United States, known as
the birthplace of numerous famous American families, colonial patriots, presidents and
other pre-Revolutionary figures. The residents are very proud of their colonial lineage
and architecture, but also very protective of their heritage and way of life.

The zoning that I proposed celebrated the history and culture of the area, with strict
architectural controls, multiple historic monuments, parks and a robust continuing
education program with concentrations in the arts and humanities, including, but not
limited to history, creative writing workshops, the study of “great works” and other
subjects meant to appeal to a demographic that has always appreciated the area’s unique
nature.

The concept was warmly received by local government officials. The zoning included a
169 room lodge, a conference center, a 150 seat restaurant, 718 residential units, an
event center, 7 piers on the Rappahannock, an equestrian center, a golf course, and
approximately 17 acres of retail/commercial uses.

I am not aware of any zoning project in Virginia, during my career that was as hotly
contested or attracted such opposition and national scrutiny as this case did. Virtually
every major newspaper in the country reported on the zoning case in either its print or

electronic editions.
Case 1-19-42769-nhl Doc 40-1 Filed 06/26/19 Entered 06/26/19 12:52:50

15.

16.

BY:

18.

19.

20.

21

It is important for a zoning attorney to have core competencies in land use, engineering,
construction, real estate development, finance and a broad panoply of related issues. The
practical experiences I have had in development and construction have allowed me to be
successful in large zoning cases as I understand these issues and can communicate
effectively about them.

However, the absolute, most critical element of a zoning case is for the applicant and its
primary proponent to have credibility, and to be scrupulously honest with government
officials and concerned citizens.

In November of 2015, the project was successfully zoned, it was a major victory that
included substantial wealth creation possibilities for the owner/developers.

Pursuant to the Richmond County Code, in order to vest the zoning rights obtained into
perpetuity, the applicant needs to file a “Phase II” application which more specifically
defines the layout of the use of the zoning rights approved with engineering and
consulting feasibility studies confirming that the uses proposed meet various, local, state
and federal regulations and guidelines.

Throughout the zoning process, my contact with Diatomite was mostly conducted
through Howard Kleinhendler, a New York lawyer, who also represented Diatomite and
its owner, Alan Applestein.

After the zoning was approved in November of 2015, Diatomite quit paying a number of
its bills (including mine), and did not actively pursue Phase II zoning, which according
to the Richmond County Zoning Ordinance, needed to be applied for within a year from
Phase I approval (Nov. 2015).

. I was able to get Richmond County to approve a one year extension.
22.

During 2016, I was able to put together a team (hereafter “team”) of architects, engineers
and contractors interested in building a remote national membership golf club on the
property, along the lines of Augusta National. This team consisted of some of the most
celebrated names in the golf course industry, as there was wide acknowledgment among
this group and their peers that the proposed golf club could be one of the most desirable
and exclusive courses in the county, due to its physical attributes, rural nature and
proximity to population centers. The team received very favorable press in golf course

magazines and journals in the United States and Europe.
Case 1-19-42769-nhl Doc 40-1 Filed 06/26/19 Entered 06/26/19 12:52:50

23.

24.

25.

26.

27:

28.

29.

In December of 2016, I learned that Kleinhendler had reached an agreement with
Diatomite to purchase the property in a stock deal. Stock deals to purchase development
property are very rare, and in my experience are fraught with unfavorable legal and tax
consequences. I cautioned Kleinhendler on this strategy and he assured me that his
accountants had reviewed this strategy.

Kleinhendler asked me to prepare a memo on the property, the capital needed to get
various zoning approvals, the timing of development phases and how the golf course
financing and development could be structured.

In late 2016, Kleinhendler brought Ben Fernandez to Richmond to meet with me, tour
the property, and meet with other members of the “team.” They both expressed their
desire for me to continue to represent the company, and made representations that they
would pay all of the outstanding legal fees that Diatomite owed me, which at the time
were approximately $137,000.

During this time Fernandez made representations about his ability to fund the project that
I later discovered were not true. These false representations induced all members of the
team to perform complimentary services and devote time and resources towards the
project that they would not have been performed had Fernandez been truthful.

I later learned that Fernandez and Kleinhendler had induced Dom and Anthony
Cipollone to invest $5,000,000 in the project.

In the month before Virginia True closed on the property, the deal structure suddenly
changed from a stock purchase to an asset sale. For numerous reasons, the lack of
foresight in structuring these acquisition terms troubled me and indicated a lack of
business acumen and sophistication on the part of Kleinhendler and Fernandez, which
later proved to be an accurate analysis. Both Kleinhendler and Fernandez assured me
that they would make me “whole” at closing on my legal fees. I only got paid $100,000
and these were fees owed by Diatomite. After closing, they made many representations
to pay my bills and urged me to continue working for them.

Just prior to closing I learned that Kleinhendler had become a director and officer of
Diatomite, and he was also a director and officer of Virginia True. I recognized this as a
conflict and suggested a dual representation letter would be appropriate, as Kleinhendler
was performing legal services for both Diatomite and Virginia True. Kleinhendler

ignored my advice.
Case 1-19-42769-nhl Doc 40-1 Filed 06/26/19 Entered 06/26/19 12:52:50

30.

31

32.

33

34,

35.

36.

I also learned, right before closing that the purchase arrangements that Kleinhendler

struck with Diatomite did not include a deed of trust on the property.

. Sometime after closing and after I had withdrawn from representing Virginia True due

to Kleinhendler and Fernandez’ dishonesty and misrepresentations, I began to wonder if
Kleinhendler had taken advantage of Mr. Applestein for these reasons:

Just prior to Virginia True’s closing on the property, I met Dom Cipollone and his son,
who had come down to Richmond to view the property and discuss the development.
Mr. Cipollone impressed me as a man of honor and integrity, and I was impressed with
his “personal story.” I had also by this time, had a number of conversations with the

Cipollones’ lawyer, Tom Mitchell, who I liked and felt very comfortable with.

. Almost immediately after Virginia True closed on the property, a number of “red flags”

appeared. The plan for the property, as I had proposed in numerous writings, and had
been agreed to was to push through with the Phase II zoning, get permits and approvals
to start developing a portion of the golf course, and to raise charter memberships from
very wealthy individuals who wanted to be associated with the golf course. This required
money. Fernandez promised to pay everyone, and that he had the capital to pay
everyone.

After I withdrew from representing Virginia True, I learned that the company never had
the money to meet its obligations and the representations it had made to Richmond
County and team members, that it had bounced checks and that Fernandez had a $1
million judgment recorded against him in a fraud litigation case. | also learned that
Fernandez had a very shady business background, peppered with fraud allegations and
other dishonest conduct.

At closing, Fernandez signed a contract with Virginia True’s golf course architect,
Lester George. Mr. George performed a significant amount of free work, and Fernandez
was in immediate default under the contract; he simply wouldn’t pay him, while
expecting him to do work. The excuses for non-payment were extraordinarily
sophomoric.

Fernandez had me negotiate the purchase of additional properties, but kept changing the
terms at the last moment to avoid having to outlay any money. He contracted for an
approximate 300 acre adjacent property and defaulted on its closing. He contracted with

a local contractor to clear a portion of the golf course, and refused to pay, and again
5
Case 1-19-42769-nhl Doc 40-1 Filed 06/26/19 Entered 06/26/19 12:52:50

37.

38.

came up with truly ridiculous excuses as to why he hadn't paid them. This pattern
persisted throughout the summer and late Fall of 2017, where he hadn’t paid the land
planner, the engineer, the lawyer (me), contractors, architects, surveyors, etc. He did not
pay for a construction manager or local on-site manager for the project. He insisted on
clearing a portion of the property, but he refused to pay an engineer to draw up plans to
be submitted to the County for approval. In fact, no engineers familiar with the project
would file plans and permits for Virginia True because they were all owed money. He
even refused to pay for erosion control fencing, grass seed and straw to stabilize the land
he had disturbed.
In late October and November, I was tasked with putting together an offering
memorandum to raise over $15 million for the golf course club, Lester George and I had
spoken to a number of very high net worth individuals interested in such memberships.
During this process, a number of issues concerning Fernandez and Kleinhendler’s,
incompetency and dishonesty surfaced. These were, but were not limited to:

a. failure to heed advice I had given them on holding the property in an LLC and
the tax consequences associated with their decision.

b. acomplete lack of understanding of finance, budgeting and capital raising.

c. no internal bookkeeping had been done.

d. they had paid virtually no one

e. they attempted to edit my offering memorandum to give them access to the
capital raised for a different entity to pay themselves with no controls over their use of
the money.

f. it became apparent that they had lied and concealed much financial information
from the Cipollones.

g. they had lost all credibility with all of the team members and the community at
large, including local government leaders, as word ( as if often the case in a small
community) leaked out concerning their dishonesty, financial misrepresentations and |

poor treatment of vendors trying to help them.

After the offering memorandum was drafted, it became apparent by all team members
that Ben and Howard were “corrupt snake oil salesman” who didn’t pay their bills and

lied to their benefactors. Virtually all of the competent team members walked away from
6
Case 1-19-42769-nhl Doc 40-1 Filed 06/26/19 Entered 06/26/19 12:52:50

39.

40.

41.

42.

43,

their involvement with Kleinhendler and Fernandez, as people of integrity simply cannot
be associated with dishonest people.

When it was obvious that no capital was going to be raised from potential charter
members, Kleinhendler and Fernandez attempted to get Lester George to participate in a
scheme to deceive the Cipollones by alleging money had been raised that had not.

As an attorney, I am duty bound to represent all shareholders, and once Kleinhendler and
Fernandez’ dishonesty was clearly evident, I contacted the Cipollones and their lawyer,
Ian Kelley and wrote a series of letters to the entire board. I also paid some of Virginia
True’s outstanding bills, and paid an engineer to file erosion and sediment control plans,
as Kleinhendler and Fernandez had even refused to pay the money to file permits after a
stop work order was issued for their failure to file the proper permits.

During these discussions and communications, it was discovered that Kleinhendler and
Fernandez had made blatant misrepresentations to the Cipollones about the status of the
project; including but not limited to 1) concealing the fact that virtually none of Virginia
True’s vendors had been paid, 2) misrepresentations about capital raised, 3) deliberately
lying to the Cipollones about wealthy Virginians, who they had never met or
communicated with them, ready to invest millions of dollars, 4) concealing the fact that
Virginia True had defaulted on purchase contracts to buy additional property owners, 5)
failed to disclose that they had not filed any permits or filed any plans with Richmond
County and that a stop work order had been issued, 6) failed to disclose that they had
refused to remedy the stop work order, 7) reporting “fake” loans made to the company
by themselves, 8) failed to disclose that they had spent virtually no money on
engineering and consultant studies necessary to obtain Phase II zoning, and a host of
other issues revealing their fraud and deceit.

After I had written the board disclosing the aforementioned facts, Fernandez called me
and issued various threats, and actually wanted me to retract what I had written and state
that I had had a “nervous breakdown.” He mentioned that he would retaliate against me
by not paying my outstanding and delinquent bills.

In my correspondence with the Board, I stated that I could not represent the company as
long and Kleinhendler and Fernandez were stakeholders in the company, and I withdrew

as counsel.
Case 1-19-42769-nhl Doc 40-1 Filed 06/26/19 Entered 06/26/19 12:52:50

44,

45.

46.

47.

48.

49.

50.

I found it astonishing that after being caught in so much deceit, Kleinhendler and
Fernandez simply did not withdraw from the company and tender their stock to the
Cipollones.

In my business community, if a principal is caught in deceitful or fraudulently activity,
in all likelihood, his career is over. No one in the business community is likely to
associate with them, and nothing could be more humiliating than to have been found to
have engaged in fraud and deceit,

Also, in this business community, there is no “Scarlett Letter” worse for any individual
or business than to not pay bills. In this case, it is especially damaging, as the business
community views what Virginia True has done as “outsiders” taking advantage of local
citizens. The project now has the black mark of being in bankruptcy; it will be all but
impossible for the project to move forward, and it will lose all of its zoning and thus
most of its value, unless new ownership and management is obtained. Kleinhendler and
Fernandez have run the project in the ground.

In essence, Kleinhendler and Fernandez have defrauded a whole community. They have
zero credibility, and Richmond County is not going to allow them to proceed with any
Phase II zoning.

During the original zoning, Richmond County expended tremendous resources
advancing the case, holding public hearings, doing their own studies, etc.

Richmond County is run by a 5 member Board of Supervisors, these supervisors
expended a tremendous amount of time and their own personal resources understanding
the zoning case and listening to constituencies. | felt as though I had credibility with all 5
members, and they, believing in the merits of the project “stuck their necks out” and
approved it over overwhelming opposition.

The property was appraised for $18.5 million just prior to the November 2015 zoning.
All Virginia True ever had to do was pay for approximately $1.3 to $1.8 million in
expenses, and it could have gotten all Phase II zoning, would have completed actual
engineering for roads and utilities for a section of the project and would have had a
portion of the golf course underway in a manner to give charter members the confidence
in the project to buy memberships. I believe the property’s value would have easily

increased at least another $10 million had they done this, all of which Kleinhendler and
Case 1-19-42769-nhl Doc 40-1 Filed 06/26/19 Entered 06/26/19 12:52:50

51

52.

53.

54.

33;

Fernandez stated they would do when they induced all of the team members to work on

the project.

. 1 wrote numerous memorandums and spread sheets to Virginia True’s management

explaining in detail what needed to be done. $1.3 to $1.8 million is a very small amount
of capital to spend to conform with Phase II zoning, record a subdivision plat and to
develop part of the golf course.

The road map on how to make this project successful and create millions of dollars in
additional value was handed to Kleinhendler and Fernandez on a silver platter. I have
been in involved in many complex real estate transactions, and I have never seen such
utter incompetence, dishonestly and mismanagement.

Kleinhendler and Fernandez caused Virginia True to incure hundreds of thousands of
dollars of unnecessary liabilities by their inaction to remedy and refusal to spend the
money to file erosion and sediment control plans at the time they started earth moving
activities on the site. Even after the stop work order was issued, all they had to do was
file the plans they should have filed originally and pay for less than $5,000 in erosion
control measures (fencing, seed and straw). Instead, they did nothing and due to their
ineptitude and flouting of state and local laws, they incurred hundreds of thousands of
dollars in unnecessary expenses and fines, and infuriated state and local officials. It
would have taken less than a week to comply with the stop work order, instead it took

Virginia True nearly 6 months to do what could have occurred in 5 days. It was an
astonishing display of hubris and incompetence.

Since Kleinhendler and Fernandez would not advance the money to pay for necessary
Erosion and sediment control plans, my firm ordered the plans be drawn and advanced
the money to pay for them.

I have also found it astonishing that after being caught in so many lies and misdeeds,
Kleinhendler and Fernandez still think they can add value to this project. They seem to
be totally immune to the damage they have caused the project, local citizens, the
community and the County. They have no credibility and in my opinion have earned the
reputation of being “dishonest charlatans” among County officials and the larger

Richmond County community.
Case 1-19-42769-nhl Doc 40-1 Filed 06/26/19 Entered 06/26/19 12:52:50

56.

D7.

58.

59.

60.

61.

62.

In my opinion, the project has been losing value everyday for over 18 months due to
Kleinhendler and Fernandez association with it, and all the value created by the zoning is
subject to being “wiped out.”

Since I withdrew from the project in January of 2018, I knew with reasonable certainty,
that if Kleinhendler and Fernandez did not withdraw from the project, the project would
be doomed.

I have known all 5 members of the Board of Supervisors for decades. Based on
statements made to me by Kleinhendler and Fernandez, I made representations to Board
members and the public. After | learned the extent of Kleindhendler and Fernandez’
deceit and misrepresentations to me, and after discussions with the Virginia Bar
concerning my ethical responsibilities, I had a duty to speak to the supervisors about the
project and misrepresentations that had been presented to them.

All of the Supervisors feel that the County has been the victim of a dishonest sham
perpetuated by Kleinhendler and Fernandez. Everyone who supported the project has
“egg on their face.” The supervisors feel as though they have been “kicked in the teeth.”
I recently spoke with the County Administrator. He told me that he is not going to
approve anything that Virginia True proposes in that they can’t be trusted and “he
doesn’t believe anything they say.” For over a year, he has expressed these types of
sentiments to me.

Every time there is an issue with Virginia True at the County, or Kleinhendler visits the
County, I get calls, unsolicited from locals and County officials. They speak their minds
to me and are extremely disdainful of Kleinhendler and anything he proposes or
suggests.

These examples illustrate the dishonesty and incompetency of Kleinhendler and
Fernandez:

a. recently, it was brought to my attention that Virginia True submitted a forged

document to Richmond County attempting to illustrate Waldorf Astoria’s commitment to the
project in the form of a “term sheet.” The term sheet was written on a Waldorf Astoria
letterhead. A Richmond County citizen was suspicious and contacted Waldorf, and was told that

the term sheet was a forgery.

b. After Virginia True filed its bankruptcy petition, Kleinhendler appeared at a

Board of Supervisors meeting and spoke with a number of County officials. It is my

10
Case 1-19-42769-nhl Doc 40-1 Filed 06/26/19 Entered 06/26/19 12:52:50

understanding that Kleinhendler made a number of representation and claims about the future
success of the project, but did not mention to these officials that Virginia True had filed
bankruptcy.

c. Twice during the latter half of 2018, Kleinhendler represented that Virginia
True had financing to pay off all its creditors. It is my understanding and belief that the financing
fell through because Kleinhendler did not inform the lender that it had a $5 million obligation to
the Cipollones and did not inform the lender that their funding would be used to retire this

obligation.

d. Kleinhendler has spent an inordinate amount of time trying to pitch a 30 story
building to the County Administrator. Not only is this in total conflict with the Phase I zoning, it
is utterly preposterous from a zoning, economic and engineering perspective. It will never
happen and to propose such lunacy when Virginia True has hardly spent a nickel on Phase II

zoning is foolhardy and destroys any semblance of credibility.

63. I have received similar calls from state of Virginia officials expressing their
dismay with Kleinhendler and Fernandez and their desire to see new ownership of Virginia True.

64. The project cannot proceed without Phase II zoning. Other than building a golf
course, no roads, no houses, no development that can lead to any kind of revenue can occur
without this next step in the zoning process. This process requires hundreds of thousands of
dollars and public hearings in front of and approvals by the Planning Commission and the Boar
of Supervisors.

65. After Phase IJ approval, the project needs to file a subdivision plat, which
requires detailed engineering drawings and approvals from state and federal entities, and must be
approved by the Board of Supervisors.

66. Kleinhendler and Fernandez have had 26 months to begin the Phase II portion of
the zoning, and have spent virtually no money on the necessary costs to advance this process.
These costs include engineering studies, land planning analysis, soil studies, sewer and water
studies and a host of other expenses and preliminary approvals from states and federal agencies.

67. The project cannot advance without these approvals. In my opinion, Kleinhendler

and Fernandez know next to nothing about the processes that need to occur and even if they had
11
Case 1-19-42769-nhl Doc 40-1 Filed 06/26/19 Entered 06/26/19 12:52:50

the money to spend on these necessary expenses, they would not know how to advance the
project.

68. Moreover, I have been told by the County Administrator that he and the Board
absolutely will not approve any further zoning as they can’t believe anything that Kleinhendler
tells them and that until there is new management and ownership, the County considers the
project dead.

69, In summary, the entire project, and all the value created is in jeopardy. As has
been the case for the past 26 months, every day that goes by with Kleinhendler and Fernandez
having any ownership or management responsibilities, is a day closer to total collapse of the
underlying asset’s value. The property has virtually no value without Phase II zoning, which will
never be obtained without new management and a commitment of capital. Without these things,
and the ability to develop the property, its value is simply in a cut over piece of timber land,

which would be small fraction of the aforementioned $18.5 million appraisal.

Much of the information listed above is of public record in various Court filings in
Richmond County, Virginia, in state agencies and of record with the Richmond County
Administrator. I believe the information to be true and where I have offered my opinion on
various matters, such opinion is grounded on my personal knowledge and experience with such

individuals and my extensive experience in real estate development and zoning.

12
Case 1-19-42769-nhl Doc 40-1 Filed 06/26/19 Entered 06/26/19 12:52:50

 

Robert C. Smit
COMMONWEALTH OF VIRGINIA,
CITY OF RICHMOND:

SUBSCRIBED and SWORN TO by Robert C. Smith before me this GAtn day of
June, 2017.

 

Lora D. Saunders
Commonwealth of Virginia

My commission expires on (els 13! May 3/ } QOL
Notary Public

Commission No. 7078731 .

My Commission Expires 5/31/2023 Notary Public

   

 

 

 

 

[SEAL]

7018731

Notary Registration Number

13
Case 1-19-42769-nhl Doc 40-1 Filed 06/26/19 Entered 06/26/19 12:52:50

Curriculum Vitae

ROBERT COLEMAN SMITH

 

SUMMARY

Robert Coleman Smith (Rob) is a Richmond lawyer with a very entrepreneurial business
background focusing on real estate, finance, investment banking and wealth management
services. His 33 year career began in 1986 when he became in house counsel for Virginia
Landmark Corporation and project manager for several real estate development projects in
central Virginia. By 1990, he had started his own company and was a principal in several large
multi-use development projects where he had assembled the land, gotten the projects zoned,
procured the development financing, managed the development and managed sales and
marketing for each project. He has owned shopping centers, specialty retail properties, office
buildings and has ben a principal in the construction of over 120 single family residential units.
He has procured and paid back over $ 60 million of financing for development projects where he
was a principal.

He has invested in and owned a number of diverse operating concerns; including
wholesale distribution facilities, a chain of restaurants, convenience and gas stations;
manufacturing, construction, technology and retail oriented businesses. He has provided
investment banking services for a diverse national and international clientele.

As a lawyer, he focuses on real estate development, zoning and finance issues, but manages
legal work for clients in an array of other disciplines. He owns Chartwell Capital Advisors, a
full service legal, accounting and financial services firm which caters to the myriad needs of
wealthy individuals and business owners. He is an outspoken proponent of property rights and is
often asked by media and academic outlets to opine on zoning and property rights issues. Rob’s
firm Robert C. Smith, PLC co-counsels legal work with other lawyers and firms, allowing Rob to
use his business expertise to manage legal work and to share his “real world” experiences with
clients.

Rob is a native of the Northern Neck of Virginia. Rob enjoys teaching classes at the
University of Richmond in history and economics. He is a father of three children, Ella (30),
Coleman (29), and Sally (24). He has coached over 50 youth sports teams and is involved in
numerous Richmond area civic organizations and charities. He is an avid reader and an
enthusiastic supporter of the University of Virginia athletics. He is an active member of St.
James Episcopal Church where he has served on the vestry, taught youth group and
confirmation classes for many years.

WORK EXPERIENCE

Robert C. Smith, P.L.C.
2008-2019

Heavy emphasis on real estate development, zoning and real estate finance issues. Tax, finance
and corporate legal analysis for wealthy clients and their business holdings. Won complicated
financial fraud related cases at Virginia Supreme Court and Fourth Circuit Court of Appeals, Firm
has strategic relationship agreements with several other law firms allowing Rob to manage a wide
breadth of legal work.
Case 1-19-42769-nhl Doc 40-1 Filed 06/26/19 Entered 06/26/19 12:52:50

Chartwell Capital Advisors; Owner and Managing Partner
2008-2019

Provide legal and financial services to businesses and wealthy individuals centered on estate and
business succession planning, tax avoidance, financial planning and wealth protection. Firm
either provides or broker/manages: legal, accounting, wealth management, banking and real
estate advisory services through a "best in the industry" model that allows clients to receive
outstanding professional services at competitive and fair prices.

Chartwell Capital; Managing Partner
1999-2008

Performed corporate finance advisory, capital structure services and strategic planning for
companies that included:

a $100 million in sales cigarette manufacturer w/ overseas production facility
a hedge fund start up utilizing QQQ options

a hydro-electric plant

an international military parts distributor

US owned rubber glove manufacturer operating in Mexican maquiladora
Quebec granite company with mining operations in Virginia

a military jet fighter training company

Australian online soft furnishings retailer

a national desktop computing utility

a family owned newspaper publisher

a retail chain of hair salons

a company providing patient education services to hospitals

a large multi-operational lumber and wood products plant

an electronic gaming components developer/manufacturer

Large retail and office developers

eeeeseeeeeee#e##e#®#

Duties performed for these and other companies were wide ranging and included: capital and legal
structure analysis, debt and equity procurement, strategic business planning, financial statement
analysis and review, sales and revenue enhancement, acquisitions, mergers and strategic
partnership placement, outsourcing of labor and materials, growth strategies which emphasized
using strategic sales partnerships as a means to attract capital without giving up ownership, as
well as capital for equity ownership methods. Corporate finance services also included “cost
cutting” operations evaluation, eliminating unnecessary expenses and improving production.
Introduction of third party professional services to enhance quality and operations efficiency while
reducing costs. Utilization of tax planning and estate strategies. Matching human resource talent
with company needs. Cost segregation accounting for large commercial property owners.

Piedmont Construction Services; Owner
2002-2008

Company built single family houses in a golf course community in New Kent County, Virginia on
a spec and custom basis. Built custom houses on infill sites in the City of Richmond. Built spec
houses for 90 lot subdivision in Farmville, Virginia.
Case 1-19-42769-nhl Doc 40-1 Filed 06/26/19 Entered 06/26/19 12:52:50

Venture Capital
1992-2000

During this period, focus changed from primarily real estate activities to purchasing operating
companies (and their assets) to manage, grow and eventually sell.

Bought Virginia franchise rights for Bojangles’ Famous Chicken and Biscuits
Grew 6 store chain to 17 locations with over 350 employees

Sales grew from $2.4 million in sales to over $14 million

Owned real estate and equipment in separate “property” company

Built, owned and operated 2 full service gas station/convenience store/restaurants
Orchestrated and negotiated sale of restaurants to Fortune 1000 company

Bought electrical supply wholesale business out of US Bankruptcy Court

Bought real estate assets of electrical supply company in Richmond and
Chesapeake

Started and grew wholesale “value added” specialty food business selling product to
national grocery store chains and the military commissary system

Acquired and operated in various ownership entities a number of real estate
holdings including a suburban shopping center, a number of single purpose retail
properties, suburban office buildings and residential investment properties.

Promoted and invested in several other small companies

Arranged, procured and negotiated in excess of $50 million financing for all these activities.
Experiences included: business planning, budgeting and sales strategies. Hiring operations
director and managers and structuring performance based compensation agreements. Negotiating
franchise agreements and wholesale procurement contracts from vendors. Acquisition of land and
construction of single purpose retail centers. Negotiation of gasoline and diesel jobber agreements.
Managed, developed and oversaw $50,000/month advertising budgets. Upgraded IT systems and
implemented point of sales cash management systems. Managed all civil litigation including tort
and EEOC claims, managed all outside legal counsel and performed in house legal duties. Bought
investment property, negotiated leases and managed properties.

Real Estate Development, Sales and Leasing
1986-1990

Commercial real estate agent, developer and lawyer with Virginia Landmark
Corporation in Richmond, Virginia.

Participated in brokerage sales and leasing of industrial, retail and office product.
Brokered $12 million multi-use land parcel to national developer and orchestrated
project through zoning.

Developed single-family housing communities; implemented and oversaw
marketing efforts.

Arranged for acquisition and development financing; budgeting and forecasting for
various development projects.
Case 1-19-42769-nhl Doc 40-1 Filed 06/26/19 Entered 06/26/19 12:52:50

e In 1989, formed Commonwealth Land Trust and all activities centered on real estate
development transactions and investments for which I was the principal investor,
promoter and developer.

e These activities included: Construction of single-family housing. Contract,
rezoning, purchase and development of townhouse for sale property. Assemblage,
contracting, rezoning and purchasing of a number of land transactions and selling
the rezoned portions to end users. Orchestrated and managed work with bankers,

lawyers, engineers, government planners and politicians, contractors and other third
parties.

EDUCATION:

University of Virginia, Charlottesville, Virginia
Bachelor of Arts, 1981: History Major and Minor in Government

University of Richmond Law School, Richmond, Virginia
Juris Doctor, 1985

Emmanuel College, Cambridge University, Cambridge England
Studied international law, English legal history and comparative government, 1982

SKILLS AND STRENGTHS:

Excellent communication, sales and people skills
Strong understanding of finance and economics
Big picture grasp of complex business issues
Superior knowledge of legal issues

Creative, visionary and energetic

CERTIFICATIONS:

Admitted to Virginia Bar and Federal Court system
Admitted to United States Bankruptcy Court

Virginia Class A construction license (inactive since 2009)
Virginia License in real estate sales

FINRA licensed in securities (inactive since 2012)
Virginia license to sell life insurance and annuities
Virginia license to sell property and casualty insurance
Virginia license to sell health insurance

Wealth Counsel Member

Certified Commercial Investment Member courses
